DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are currently pending with claims 7-11 being withdrawn (below).
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a medical apparatus, classified in A61B5/05 (USPC 600/374).
II. Claims 7-11, drawn to a method of use, classified in A61B5/05 (USPC 600/374).
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus can be utilized in a materially different fashion such as for tissue ablation.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Khoi Ta on 02/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  s 7-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 at line 10, claim 2 at line three, claim 3 at line two all include different variants of the “plurality of spines”. Any one of them is fine to use after the “plurality of expandable spines” have been introduced but they need to remain consistent as it appears they are different spines even though the disclosure suggests they are all the same. 
Claim 4 recites the limitation "the balloon" in line five. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marecki et al. US Publication 2015/0351652 (hereinafter Marecki) in view of Goldin US Publication 2002/0151807 (hereinafter Goldin).
Regarding claim 1, Marecki discloses a medical apparatus (Figure 1), comprising: a shaft for insert on into an organ of a patient (42), an expandable frame coupled to a distal end of the shaft (Figures 2B, 4A-C), the expandable frame extending along a longitudinal axis (Figures 4A-C), wherein the expandable frame comprises a plurality of expandable spines disposed about the longitudinal axis to define an internal lumen (60, see also Figures 4A-C); a diagnostic electrode (74A as per Figures 5A-B; see also 164 protruding electrode as per Figure 7A), which is disposed on an external surface of the expandable frame (see Figures 5A-B and 7A-B), wherein the diagnostic electrode is configured to sense diagnostic signals when in contact with tissue ([0071]-[0072][0090]); and a reference electrode disposed on a surface of the expandable frame opposite the diagnostic electrode (74B as per Figures 5A-B; see also recess electrode 164 of Figure 7A), wherein the reference electrode is electrically insulated from the tissue and is configured to sense interfering signals ([0090]-[0094] and Figures 5A-B, 7A), but is silent on the membrane. 
Goldin teaches a mapping catheter that includes electrodes (39) on a shaft (12) that include a membrane (60) disposed inside the internal lumen defined by the plurality of spines ([0048]-[0049] which details the electrodes can be recess as also detailed by Marecki above in Figure 7A; and anything within the outer surface of the shaft is considered within the lumen as the components within the catheter must fit within something). It would have been obvious to the skilled artisan before the effective filing 
Regarding claim 2, Marecki discloses recessed electrodes on the splines designed to not come into contact with tissue (164 as per Figure 7A), but is silent on the membrane. Goldin teaches that the electrode is in direct contact with the membrane (Figure 4 elements 39 and 60) to define a gap between the spines and the membrane (there is a gap near where element 60 is pointing to as per Figure 4) so that the reference electrode is in contact with blood flow but not in contact with tissue to detect interfering signals conducted by blood (the membrane prevent contact as per Figure 4). It would have been obvious to the skilled artisan before the effective filing date to utilize the membrane as taught by Goldin with the device of Marecki in order to ensure the interior electrodes do not come into contact with tissue at any point during use.
Regarding claim 3, Marecki discloses that at least an expandable spine from among the expandable spines is made of flexible printed circuit board ([0009] which details the spines can be made of PCB), and wherein the diagnostic electrode and the reference electrode are disposed on opposing facets of the flexible PCB (Figures 5b, 7a-b).
Regarding claim 5, Marecki discloses that the interfering signals comprise far-field bio-electrical signals ([0090]).
Regarding claim 6, Marecki discloses a processor ([0069][0071]), which is configured to: receive the diagnostic signals sensed by the diagnostic electrode ([0072]); receive the interfering signals sensed by the reference electrode (electrode .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marecki in view of Goldin and in further view of Willard et al. US Publication 2014/0025069 (hereinafter Willard) and NG US Publication 2012/0296232 (hereinafter NG).
Regarding claim 4, Marecki discloses a shaft which includes a lumen but does not detail it being hollow for a guidewire. Willard teaches an expandable catheter that includes an interior hollow lumen along a longitudinal axis thereof ([0037][0041]), and wherein the medical probe further comprises a guidewire configured to be inserted through the shaft and the balloon, and to guide the balloon toward a target location in the organ (the guidewire is mentioned as per [0042]). It would have been obvious to the skilled artisan before the effective filing date to utilize the guidewire and hollow lumen as taught by Willard with the device of Marecki in order to aid in initial device placement as is known in the art.
Though Willard teaches balloons and expandable members are interchangeable for placing the electrodes as desired, Willard is also silent on there being a balloon within the splines. NG teaches an expandable catheter that includes a balloon within the splines ([0014]). It would have been obvious to the skilled artisan before the effective filing date to utilize the balloon as taught by NG with the device of Marecki in order to aid in the deployment of the electrodes. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794